DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2.	This instant Office Action is in response to Original Filing filed on 5/11/2020.
3.	Claims 1-20 are numbered accordingly are allowed herein. 
4.	This Office Action is made Notice of Allowance.
5.	Note: The claims were evaluated for Non-Statutory Double Patenting to Patent No. 10,652,753 however the claims herein are different in scope in comparison to the issued Patent; therefore a double patenting rejection is not given herein.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 5/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
1.	Claims 1-20 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 1, 6, 11, and 16 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Lee et al. US 20120300728 hereafter Lee discloses in Section [0013] A method for transmitting downlink data to a user equipment (UE) by a base station (BS) in a wireless communication system including: transmitting at least one demodulation reference signal (DMRS) for demodulating the downlink data to the user equipment (UE) on the basis of a However, Lee does not state offset information, frequency domain OCC and time domain OCC, and parameters corresponding to DMRS port and DMRS type information; and the prior art Moon et al. US 20150188679 discloses in Section [0101] DMRSs corresponding to the four layers, and DMRSs can be respectively transmitted in REs of two groups through 4 antenna ports; Section [0102] DMRSs are multiplexed in a predetermined radio resource, an orthogonal cover code (OCC) may be utilized to discriminate between DMRSs; and DMRS is spread using the OCC; Section [0116] CDM group and an OCC used for DMRS extension for a UE from among OCCs contained in the CDM group are specified, the UE may recover the DMRS; Section [0117] The Mapping Relationship Between all Layers and all DMRSs is Predetermined; Section [0118] The mapping relationship between DMRS, layer and CDM group is represented in Table 1.
	However Lee in view of Moon do not render obvious in combination with other limitations in the independent claims the claim elements  A method performed by a terminal in a wireless communication system, the method comprising: identifying demodulation reference signal (DMRS) type information and DMRS symbol length information; receiving downlink control information (DCI) including antenna port information; determining DMRS port information for receiving a DMRS based on the antenna port information included in the DCI according to the DMRS type information and the DMRS symbol length information; identifying parameters including at least one code division multiplexing (CDM) group information, offset information, frequency-domain orthogonal cover code (OCC) information, and time-domain OCC information corresponding to the determined DMRS port information based on the DMRS type information; and receiving the DMRS based on the DMRS port information and the parameters, wherein, in case that the DMRS type information is a DMRS type 1, the parameters is identified based on a table 1,
	 

    PNG
    media_image1.png
    329
    848
    media_image1.png
    Greyscale
wherein the p corresponds to the DMRS port information,             
                ∆
            
         is corresponds to the offset information, wf (k') corresponds to the frequency-domain OCC information, and wt(l') corresponds to the time-domain OCC information. 
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-20 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-20                are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


September 10, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477